Exhibit 10.2

 

LOGO [g557012g0505113737789.jpg]

May 4, 2018

Tim Stone, via personal email

Dear Tim,

Congratulations! Snap Inc. (the “Company”) is pleased to offer you a regular,
full-time, exempt position as follows:

Offer Summary:

Offer Expiration Date: May 4, 2018

Initial Title: Chief Financial Officer

Start Date: May 16, 2018

Work Location and Office Address: Santa Monica and Venice, California

Compensation: annual salary of $500,000

RSUs: Subject to the terms below, the Company will grant you an award of
restricted stock units (“RSUs”) with an aggregate value of $20,000,000.00,
consisting of $19,000,000.00 as a new hire grant and $1,000,000.00 as a special
sign-on equity grant.

Stock Options: Subject to the terms below, the Company will grant you an award
of 500,000 stock options.

You may be eligible to receive an annual discretionary bonus; please note that
whether or not you receive a discretionary bonus, as well as the amount, will be
determined by the Company in its sole discretion.

You will be paid biweekly, subject to applicable payroll deductions and
withholdings.

In addition, employees qualify for a range of benefits. Check out the enclosed
benefits documents for more details, or contact Recruiting for the current suite
of benefits available to you. The Company may change compensation and benefits
at its discretion.

Under the Snap Inc. 2017 Equity Incentive Plan or any successor equity plan (the
“Plan”), and subject to approval by the Company’s Board of Directors (the
“Board”), the Company will grant you an award of restricted stock units (“RSUs”)
with an aggregate value of $20,000,000.00, consisting of $19,000,000.00 as a new
hire grant (“New Hire RSUs”) and $1,000,000.00 as a special sign-on equity grant
(“Sign-On RSUs”). If approved, the number of RSUs granted will be determined by
using the fair market value of the Company’s Common Stock, based on the
methodology adopted by the Board as of your employment start date. The vesting
date of your RSUs and grant price will be set by the Board after your start date
and you will be notified of the same. So long as you remain an employee, (a) the
New Hire RSUs will vest equally over forty-eight months in monthly installments
from your vest start date, and (b) the Sign-On RSUs will vest after six months
from your vest start date. For all RSUs, the Company may, in its sole
discretion, elect to holdback that number of vested shares required to cover the
taxes, withholdings, and other similar obligations due upon the issuance of the
vested RSU shares to you. In all cases, all RSUs will be subject to the terms
and conditions of the Plan and the applicable grant agreement.

In the event your employment terminates within the first 6 months of your start
date, you will receive a prorated amount of the $1,000,000.00 special sign-on
equity grant.

Under the Plan, and subject to approval by the Board, the Company will also
grant you an award of 500,000 stock options to purchase shares of the Company’s
Class A common stock (“Stock Options”). If approved, the exercise price of your
Stock Options will be equal to the fair market value of the Company’s Class A
common stock, which is the average of the high and low trading price of the
Company’s Common Stock on the last trading day of the



--------------------------------------------------------------------------------

month in which such approval occurs. The vesting start date and the exercise
price of your Stock Options will be set by the Board after your start date and
you will be notified of the same. So long as you remain an employee, the Stock
Option will vest equally over forty-eight months in monthly installments from
your vesting start date. The Stock Options will be subject to the terms and
conditions of the Plan and the applicable option agreement.

You are being offered employment at the Company because of the personal skills
and experience you have, not because of any confidential, proprietary, or
trade-secret information of a former or current employer you may have. In your
work for the Company, we do not want you to use or disclose any such
confidential, proprietary, or trade-secret information. Likewise, as an employee
of the Company, you may learn about confidential, proprietary, or trade-secret
information related to the Company and its clients. To protect the interests of
both the Company and its clients, all employees are required to read and sign
the enclosed Confidential Information and Inventions Assignment Agreement as a
condition of employment at the Company. Also enclosed for you to review and then
sign as a condition of employment are the Confidential Information and
Inventions Assignment Agreement, the Conflict of Interest Agreement, the
Acknowledgement of At-Will Employment, and our Arbitration Agreement, which
provides that all disputes arising out of your employment must be resolved
through binding arbitration. We encourage you to read all these documents
carefully, and to seek independent legal counsel if you have any questions about
the meaning or scope of these documents.

The Company may change your position, duties, and work location from time to
time at its discretion. As a Snap Inc. employee, you will be expected to follow
Company policies and acknowledge in writing that you have read our Employee
Handbook. With the exception of the “employment at-will” policy discussed below,
the Company may modify or eliminate its policies at its discretion.

Your employment with the Company is at-will. This means you may terminate your
employment with the Company at any time and for any reason whatsoever simply by
notifying us. Likewise, the Company may terminate your employment at any time or
change the terms and conditions of your employment, with or without cause or
notice. By signing below, you agree to the at-will nature of your employment and
acknowledge that this paragraph describing the at-will nature of your employment
supersedes any other agreements or promises made to you by anyone, whether
written or oral. Your employment at-will status can be modified only in a
written agreement signed by an officer of Snap Inc.

If you accept our offer, we would like you to start on the start date stated in
the offer summary above. This offer is contingent upon a background-check
clearance, reference check, and satisfactory proof of your right to work in the
United States. You agree to assist as needed and to complete any documentation
at the Company’s request to meet these conditions. This offer letter supersedes
any other agreements or promises made to you by anyone, whether oral or written.

 

2



--------------------------------------------------------------------------------

If you wish to accept employment at Snap Inc. under the terms described above,
please sign and date this offer letter, the enclosed Confidential Information
and Inventions Assignment Agreement, Conflict of Interest Agreement,
Acknowledgement of At-Will Employment, Export Control Laws Compliance Screening
Form, and Arbitration Agreement, and return them all to me by the expiration
date stated in the offer summary above.

We’re excited to have you join the team.

 

Sincerely,

/s/ Mike O’Sullivan

Mike O’Sullivan, General Counsel

Accepted and agreed:

 

/s/ Tim Stone

Tim Stone

 

Date May 4, 2018                                    

 

Attachment:    Confidential Information and Inventions Assignment Agreement   
Conflict of Interest Agreement    Acknowledgement of At-Will Employment   
Arbitration Agreement    Export Control Laws Compliance Screening Form   
Relocation Assistance Repayment Agreement

 

3